Citation Nr: 1039448	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  06-00 075	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUES

1.  Entitlement to an increase in a 50 percent rating for post-
traumatic stress disorder (PTSD) for the period prior to February 
19, 2008.   
 
2.  Entitlement to an increase in a 70 percent rating for PTSD 
for the period since April 1, 2008.  




REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to November 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied an increase in a 50 percent rating for PTSD.  

In a July 2008 decision, the Board denied the Veteran's claim.  
The Veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In July 
2009, the parties (the Veteran and the VA Secretary) filed a 
joint motion which requested that the Board's decision be vacated 
and remanded.  A July 2009 Court Order granted the motion.  In 
October 2009, the Board remanded this appeal for further 
development.  

A July 2008 RO decision assigned a temporary total rating (38 
C.F.R. § 4.29) based on hospitalization for the Veteran's PTSD 
for the period from February 19, 2008 to March 31, 2008.  

A May 2010 RO decision, in pertinent part, increased the rating 
for the Veteran's service-connected PTSD to 70 percent, effective 
April 1, 2008.  Since that grant did not represent a total grant 
of benefits sought on appeal, the claim for increase remained 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  By this 
decision the RO also granted a total disability rating based on 
individual unemployability (TDIU rating), effective June 5, 2008.  
Additionally, as the Veteran has been assigned a total (100) 
percent rating for his PTSD during for the period from February 
19, 2008, to March 31, 2008, the issues on appeal are as 
indicated on the title page of this decision.  


FINDINGS OF FACT

In October 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran, through 
his authorized representative, that a withdrawal of this appeal 
is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the Veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204.  In the present case, the 
Veteran, through his authorized representative, has withdrawn 
this appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.








ORDER

The appeal is dismissed.




		
DENNIS F. CHIAPPETTA
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


